             Case 2:20-cv-00849-RSM Document 40 Filed 03/26/21 Page 1 of 3




 1

 2

 3

 4

 5

 6                         UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7

 8     ROMELIA PEREZ,
                                                          No. 2:20-cv-00849-RSM
 9                   Plaintiff,
                                                          STIPULATED MOTION AND ORDER
10     v.                                                 CONTINUING TRIAL AND
                                                          RELATED DEADLINES
11     AMERICAN FAMILY INSURANCE
       COMPANY,
12
                     Defendant.
13

14

15                                              I. STIPULATION

16          The parties to this action, by and through the undersigned counsel, hereby stipulate to

17   extend the deadlines for expert disclosure, discovery, and dispositive motions. Good cause exists
18   to continue these deadlines because scheduling conflicts have prevented American Family from
19
     producing certain witnesses prior to the current expert witness disclosure deadline. The parties
20
     ask the deadlines to be amended as follows to accommodate additional time for the parties’ experts
21
     to provide complete opinions and to allow time for discovery. Given the current trial date in July
22
     2021, the parties jointly move the court for an order continuing the trial to October 4, 2021.
23
            Trial Date:                                           October 4, 2021
24
            Expert witness disclosures no later than:             June 25, 2021
25

      STIPULATED MOTIION AND ORDER
      CONTINUING TRIAL AND RELATED
      DEADLINES
      (No. 2:20-cv-00849-RSM) - 1
             Case 2:20-cv-00849-RSM Document 40 Filed 03/26/21 Page 2 of 3




 1          Filing discovery-related motions:                     July 8, 2021

 2          Discovery deadline:                                   July 29, 2021

 3          Dispositive motions filed by:                         August 12, 2021
 4          All motions in limine must be filed by and            September 13, 2021
                   noted on the motion calendar no later
 5
                   than the THIRD Friday thereafter
 6
            Pretrial conference to be scheduled by
 7                  the Court

 8          Trial briefs, proposed voir dire questions,           October 1, 2021
            jury instructions, neutral statement of the case,
 9          and trial exhibits due

10   The parties agree all other deadlines should remain as scheduled.
11

12          Respectfully submitted this 24th day of March, 2021.
13

14
     RUIZ & SMART PLLC                                     COLE WATHEN LEID HALL PC
15

16   By_s/Kathryn M. Knudsen                              By:s/Elyse O’Neill
     Isaac Ruiz, WSBA #35237                              Rory W. Leid, WSBA #25075
17   Kathryn Knudsen, WSBA #41075                         William Weber, WSBA #28867
     iruiz@plaintifflit.com                               Elyse O’Neill, WSBA #46563
18   kknudsen@plaintifflit.com                            rleid@cwlhlaw.com
                                                          wweber@cwlhlaw.com
19                                                        eoneill@cwlhlaw.com
20   Attorneys for plaintiff Romelia Perez                 Attorneys for Defendant
21

22

23

24

25

      STIPULATED MOTIION AND ORDER
      CONTINUING TRIAL AND RELATED
      DEADLINES
      (No. 2:20-cv-00849-RSM) - 2
             Case 2:20-cv-00849-RSM Document 40 Filed 03/26/21 Page 3 of 3




 1                                                  II. ORDER

 2          Pursuant to the foregoing stipulation of the parties, the pre-trial and trial deadlines are

 3   AMENDED as set forth above. All other deadlines shall remain unchanged.
 4   IT IS SO ORDERED.
 5
            Dated this 26th day of March, 2021.
 6

 7

 8

 9
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

      STIPULATED MOTIION AND ORDER
      CONTINUING TRIAL AND RELATED
      DEADLINES
      (No. 2:20-cv-00849-RSM) - 3
